RESOLUCIÓN.
Por cuanto, la demandante y apelada ba presentado una moción solicitando la desestimación de esta apelación por no baber sido notificado el escrito de apelación a los herederos desconocidos de Mariano Yillanúa;
Por cuanto, de acuerdo con la jurisprudencia establecida por este tribunal en los casos de Sucesión Igaravídez et al. v. Sucesión Gallart et al., 17 D. P. R., 1213; Sucesión Igaravídez et al. v. Rubert Hermanos et al., 20 D. P. R., 155, y Caldelas v. Ramírez et al., 20 D. P. R., 33, por regla general las mociones de esta naturaleza exigen un examen amplio de los méritos del caso para poder determinar si la parte a quien no se lo ba notificado el escrito de apelación es real-mente o na parte contraria que pueda ser afectada o nó por la resolución que se dicte, y este estudio se bace mejor des-pués que ba sido radicada la transcripción de autos y se oye a ambas partes en la vista del recurso en el fondo;
Por tanto, el tribunal resuelve, de acuerdo con la juris-prudencia citada, denegar dicba moción sin perjuicio de con-siderar esta cuestión en el acto de la vista del recurso.

Denegada la moción.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutcbison.
*441El Juez Presidente Sr. Hernández no formó parte del tribunal en la vista de esta moción.